Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        20-JUN-2022
                                                        09:13 AM
                                                        Dkt. 4 ODDP




                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     DENNIS VELASCO, Petitioner,

                                 vs.

                   THE HONORABLE THOMAS A.K. HAIA,
          Judge of the District Court of the First Circuit,
                  State of Hawai#i, Respondent Judge.


                          ORIGINAL PROCEEDING
                      (CASE NO. 1DRC-XX-XXXXXXX)

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of petitioner Dennis Velasco’s
petition for writ of mandamus, filed on June 6, 2022, and the
record, petitioner has not demonstrated a clear and indisputable
right to the requested relief and that he lacks alternative means
to seek relief.    Nor has petitioner shown that Judge Haia
exceeded his jurisdiction, committed a flagrant and manifest
abuse of discretion, or refused to act on a subject properly
before the court under circumstances in which it has a legal duty
to act.    Petitioner may seek dismissal or other relief in the
first district court, see District Court Rules of Civil Procedure
(DCRCP) Rule 12, and may raise Judge Haia’s order denying
petitioner’s request for a jury trial as an issue on appeal, see
Hawai#i Revised Statutes § 641-1(a).    The issuance of a writ of
mandamus is not intended to supersede the legal discretionary
authority of the lower court, nor is it meant to serve as a legal
remedy in lieu of normal appellate procedure.    An extraordinary
writ is thus not warranted.    See Kema v. Gaddis, 91 Hawai#i 200,
204, 982 P.2d 334, 338 (1999) (explaining that a writ of mandamus
is an extraordinary remedy that will not issue unless the
petitioner demonstrates a clear and indisputable right to relief
and a lack of alternative means to redress adequately the alleged
wrong or obtain the requested action; such a writ is meant to
restrain a judge who has exceeded the judge’s jurisdiction, has
committed a flagrant and manifest abuse of discretion, or has
refused to act on a subject properly before the court under
circumstances in which the judge has a legal duty to act).
Accordingly,
          It is ordered that the petition for writ of mandamus is
denied.
          It is further ordered that the clerk of the appellate
court shall process the petition for writ of mandamus without
payment of the filing fee.
          It is finally ordered that the clerk of the appellate
court shall transfer the petition for writ of mandamus to the
first district court to be filed as a motion under DCRCP Rule 12
in Case No. 1DRC-XX-XXXXXXX.
          DATED: Honolulu, Hawai#i, June 20, 2022.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins




                                  2